DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, recites “physical databases hosting logical databases, generating physical database KPIs, and converting the physical database KPIs into logical database KPI vectors for the individual user computer services”, however, the limitations are found to be indefinite. Specifically, it is unclear whether the physical databases, logical databases or the computer system performs the generating and converting steps. Applicant’s published specification (paragraph [0020]) appears to teach that the physical database generates the physical database KPI data and the computer system is used in the KPI vector generation [eg, converting]. For examination Claims 8 and 15 recite similar limitations and are rejected in the same manner.
Regarding claim 1, recites “physical databases hosting logical databases, generating physical database KPIs, and converting the physical database KPIs into logical database KPI vectors for the individual user computer services ;physical application servers hosting logical application servers, generating physical application server KPIs, and converting the physical application server KPIs into logical application server KPI vectors for the individual user computer services; physical web servers hosting logical web servers, generating physical web server KPIs, and converting the physical web server KPIs into logical web server KPI vectors for the individual user computer services; and a physical KPI server combining the logical database KPI vectors, the logical application server KPI vectors, and the logical web server KPI vectors into user service KPI vectors for the individual user computer services, detecting outlier ones of the user service KPI vectors, and indicating individual ones of the computer performance anomalies for ones of the individual computer services based on the detected outlier ones of the user service KPI vectors”, however, the limitations are found to be indefinite. Specifically, what is meant by the limitations “logical database KPI vectors”, “physical application servers KPI vectors” and “logical web servers KPI vectors” [emphasis added by Examiner to show term in question]. Applicant is reminded that where Applicant acts as his or her own lexicographer, specifically defining a term uncommon in the art and/or differently than is common in the art, the written description must clearly define the term and set forth the desired definition so as to put one Claims 8 and 15 recite similar limitations and are rejected in the same manner.
Regarding claim 1, recites “physical application servers hosting logical application servers, generating physical application server KPIs, and converting the physical application server KPIs into logical application server KPI vectors for the individual user computer services”, however, the limitations are found to be indefinite. Specifically, it is unclear whether the physical application servers, logical application servers or the computer system performs the generating and converting steps. Applicant’s published specification (paragraph [0023]-[0024]) appears to teach that the physical database generates the physical database KPI data and the computer system is used in the KPI vector generation [eg, converting]. For examination purposes it will be interpreted as the system performs the generating and converting steps. Claims 8 and 15 recite similar limitations and are rejected in the same manner.
Regarding claim 1, recites “physical web servers hosting logical web servers, generating physical web server KPIs, and converting the physical web server KPIs into logical web server KPI vectors for the individual user computer services”, however, the limitations are found to be indefinite. Specifically, it is unclear whether the physical web servers, logical web servers or the computer system performs the generating and converting steps. Applicant’s published specification (paragraph [0026]-[0027]) appears to teach that the physical database generates the physical database KPI data and the computer system is used in the KPI vector generation [eg, converting]. For examination purposes it will be interpreted as the system performs the generating and converting steps. Claims 8 and 15 recite similar limitations and are rejected in the same manner.
Regarding claims 2-7, 9-14 and 16-20, the claims recite/rely upon limitations which have been found to be indefinite in the parent claims. Wherein the indefiniteness of the limitations carries to the dependent claims further adding to the confusion of the Applicant’s intended meaning. As a result of the accumulating indefiniteness, the meaning of the limitations extremely difficult to construe. The claims have been interpreted as can best be understood. Upon Applicant’s amendment to overcome the rejections raised by the Examiner and upon the Examiner’s better understanding of the invention, further search and consideration will be given to the prior art. 
Regarding claim 6, recites “the physical databases converting the physical database KPIs into the database KPI vectors”, however, the limitations are found to be indefinite. Specifically, there is insufficient antecedent basis for “the database KPI vectors” in the claim. For examination purposes it will be interpreted as “the logical database KPI vectors”, as recited in the parent claim.
Regarding claim 6, recites “the physical databases converting the physical database KPIs into the database KPI vectors”, however, the limitations are found to be indefinite. Specifically, it is unclear whether the database KPI vectors is meant to reference to the logical database KPI vectors or some other database KPI vectors. For examination purposes it will be interpreted as “the logical database KPI vectors”, as recited in the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertran (PGPub No US 2019/0173765, hereafter “Bertran”).
Regarding claims 1, 8 and 15, Bertran discloses: 
computer storage storing KPI computer instructions (Bertran – p [0105]); and the KPI computer instructions configured when executed by KPI circuitry to drive the KPI circuitry as claimed (Bertran – p [0070]; p [0105]); 
physical databases hosting logical databases (Bertran – fig. 1A, item 22; p [0032], “data for multiple tenants may be stored in the same physical database object in tenant database 22 ... tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate [logical databases] from that of other tenants so that one tenant does not have access to another tenant's data” ; fig. 1B shows a plurality of tenant database 22), generating physical database KPIs, and converting the physical database KPIs into logical database KPI vectors for the individual user computer services (Bertran – [0086], “the computer system 305 (metric detector 310) may identify workload characteristics [logical database KPI vectors] by correlating the monitored metrics of individual tiers [physical database KPIs] with performance service level agreement (SLA) metrics, key performance indicators (KPIs),”; p [0080], “The component level metrics may include measurements of hardware resources of a pod, such as database CPU (db_cpu) measurements, database (db) size, storage area network (SAN) input/output (IO) measurements”);
physical application servers hosting logical application servers (Bertran – [0031], “the application platform [physical application servers] 18 enables the creation, management and execution of one or more applications [logical application servers] developed by the provider”; fig. 1B shows a plurality of application servers), generating physical application server KPIs, and converting the physical application server KPIs into logical application server KPI vectors for the individual user computer services (Bertran – [0070], “supporting the construction of applications provided by the on-demand database service environment ... the hardware or software framework of an app server 288 is configured to execute operations of the services described herein, including performance of the blocks [logical application server KPI vectors] of various methods or processes”; p [0080], “The component level metrics may include measurements of hardware resources of a pod [physical application server KPIs], such as ... application CPU (app_cpu) measurements”);
physical web servers hosting logical web servers (Bertran – [0035], “HTTP server can be implemented as the sole network interface [logical web servers] 20 between the system 16 and the network [physical web servers] 14”; p [0080], “The component level metrics may include measurements of hardware resources of a pod, such as ... application CPU (app_cpu) measurements,”; figs. 1A-1B shows a plurality of systems 16, each with a web server 20; p [0053], teaches using a load balancer [logical web servers]), generating physical web server KPIs, and converting the physical web server KPIs into logical web server KPI vectors for the individual user computer services (Bertran – [0092], “generate models [logical web server KPI vectors] of overall trends of the metrics and TTLs for the various pods [physical web server KPIs]”); and 
a physical KPI server combining the logical database KPI vectors, the logical application server KPI vectors, and the logical web server KPI vectors into user service KPI vectors for the individual user computer services (Bertran – fig. 3, item 305, 330; [0079]-[0080], “the metric detector 310 may monitor and aggregate/compile [combining] various pod metrics”, “component level metrics may include measurements of hardware resources of a pod, such as database CPU (db_cpu) measurements, database (db) size, storage area network (SAN) input/output (IO) measurements, application CPU (app_cpu) measurements”; p [0082], teaches using metric from various tiers; p [0017], “set of metrics, and correlation with performance SLA metrics. Embodiments may include mechanisms to identify drivers that dictate the impact on end-user performance experience based on different workload characteristics”; p [0055], “A user can maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process”), detecting outlier ones of the user service KPI vectors, and indicating individual ones of the computer performance anomalies for ones of the individual computer services based on the detected outlier ones of the user service KPI vectors (Bertran – p [0086], teaches determining metrics [ie, deviations, failures, incidents, indicators which exceed a threshold], in other words 

Conclusion
As recited in the current 35 USC § 11(b)2 Rejections above, the Examiner notes that the claim language contains uncertainties making the meaning of the limitations extremely difficult to construe. The claims have been interpreted as can best be understood. Upon Applicant’s amendment to overcome the rejections raised by the Examiner and upon the Examiner’s better understanding of the invention, further search and consideration will be given to the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862